  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
        v.                             )         2:18cr106-MHT
                                       )              (WO)
STEVEN PRUITT, JR.                     )

                            OPINION AND ORDER

    This case is before the court on defendant Steven

Pruitt,       Jr.’s   motion      to   continue      trial.     For    the

reasons       set   forth    below,    the   court    finds    that   jury

selection and trial, now set for May 20, 2019, should

be continued pursuant to 18 U.S.C. § 3161(h)(7) to June

24, 2019.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited      by   the   requirements     of    the   Speedy

Trial Act, 18 U.S.C. § 3161.               The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”       §     3161(h)(7)(A).          In   granting    such      a

continuance,       the   court   may   consider,         among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,”   § 3161(h)(7)(B)(i),        or    “would   deny       counsel

for the defendant or the attorney for the Government

the     reasonable       time    necessary         for      effective

preparation, taking into account the exercise of due

diligence.”       § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Pruitt in a speedy trial.

After being appointed new counsel in March 2019, the

                                 2
magistrate judge allowed Pruitt to withdraw his guilty

plea, and a new trial date was set for May 20, 2019.

His     new      counsel       represents             that    discovery      is

voluminous, that he has a capital murder trial to try

the week of May 6 and two civil bench trials the week

of May 13, and that Pruitt has no objections to his

case     being       continued.               Additionally,      Pruitt      has

requested permission to file an out-of-time motion to

suppress. Finally, the government does not object to

the     continuance.               The        court     concludes     that     a

continuance is warranted to allow Pruitt’s counsel a

reasonable          amount    of     time       to     prepare      fully    and

effectively for trial, including by filing the motion

to suppress.

                                         ***

       Accordingly, it is ORDERED as follows:

       (1)    Defendant       Steven          Pruitt,    Jr.’s      motion   to

continue (doc. no. 209) is granted.

       (2)    The    jury    selection         and    trial   for    defendant

Pruitt, now set for May 20, 2019, is reset for June 24,



                                          3
2019, at 10:00 a.m., in Courtroom 2FMJ of the Frank M.

Johnson   Jr.   United   States   Courthouse   Complex,   One

Church Street, Montgomery, Alabama.

    DONE, this the 19th day of April, 2019.

                                /s/ Myron H. Thompson____
                             UNITED STATES DISTRICT JUDGE




                              4
